Affirm and Opinion Filed June 17, 2021




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00106-CV

                     LAFAYETTE NELSON III, Appellant
                                  V.
                 EGYPTIAN MAGIC SKIN CREAM, LLC, Appellee

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-16833

                            MEMORANDUM OPINION
                    Before Justices Myers, Partida-Kipness, and Garcia
                                 Opinion by Justice Myers
        Lafeyette Nelson III appeals the trial court’s judgment1 dismissing his claim

for employment bonuses for the year 2015 from his employer, Egyptian Magic Skin

Cream, LLC. Nelson argues the trial court erred by granting Egyptian Magic’s

motion for summary judgment because (1) his claim was not barred by res judicata;

(2) the Texas Workforce Commission’s award did not apply to the whole of 2015;




    1
      The “Agreed Final Judgment” was one with which Nelson agreed as to both form and substance.
Ordinarily, a party’s agreeing to the substance of a judgment would not preserve any nonjurisdictional error
for appellate review. See Baw v. Baw, 949 S.W.2d 764, 766 (Tex. App.—Dallas 1997, no writ). However,
the agreed judgment provided that “Nelson does not waive his right to appeal the dismissal of his 2012–
2015 bonus claims.”
(3) the Commission’s award was not clear; and (4) appellee did not meet its summary

judgment burden. We affirm the trial court’s judgment.

                                 BACKGROUND
      Egyptian Magic manufactures and sells skin creams. Nelson was one of its

employees. Nelson alleged Egyptian Magic agreed to pay him wages of $1250 per

week and a bonus of $0.25 for every jar of skin cream it sold in 2015. In April 2015,

Egyptian Magic notified Nelson that it had no money to pay him a salary or bonus.

On December 29, 2015, Egyptian Magic paid Nelson $15,000. Egyptian Magic

terminated Nelson on March 9, 2016.

      On April 5, 2016, Nelson filed a “Wage Claim” with the Texas Workforce

Commission (TWC) alleging Egyptian Magic failed to pay his wages and bonus.

See TEX. LAB. CODE ANN. § 61.051 Nelson claimed unpaid wages of $32,500 for

April through December 2015 and unpaid bonus of $253,019.25. On July 5, 2016,

the TWC issued a Preliminary Wage Determination Order dismissing Nelson’s wage

claim. The order stated the TWC lacked jurisdiction over the claim for back wages

because the wages were owed more than 180 days before Nelson filed his wage

claim. See id. §§ 61.051(c), 61.052(b-1). The order stated Nelson was not entitled

to money for his claim of unpaid bonus because “[n]o record of a bonus agreement

can be substantiated.” Nelson appealed the order to the Wage Claim Appeal

Tribunal. See id. §§ 61.054–.0611. The Tribunal determined Nelson was entitled to

back wages of $23,750. Concerning Nelson’s claim for a bonus, the Tribunal stated,

                                        –2–
      The claimant also filed a claim for a bonus of $0.25 per 4 ounce jar of
      cream sold. The claimant did not know the specific number of jars sold.
      The bonus is due in the spring of the following year. The claimant’s
      employer notified all employees on December 9, 2015 that all bonuses
      for the year would be $15,000.00 regardless of the number of jars sold.
      The claimant received his $15,000 bonus in December 2015.

      ....

      According to the testimony of both the employer’s representative [sic];
      the agreed bonus for 2015 was $15,000.00 and the claimant received a
      check for $15,000 in December 2015; therefore the claimant is not
      entitled to additional compensation.
(Emphasis added.) On December 30, 2016, the Tribunal denied Egyptian Magic’s

petition to reopen the hearing.

      Nelson appealed the Tribunal’s decision to the Commission. See id. §§

61.0612–.0614. On August 18, 2017, the Commission mailed its “Findings and

Decisions of Commission upon Review of Claim for Wages.” The Commission

agreed with the Tribunal that Nelson was entitled to back wages of $23,750, but it

modified the Tribunal’s decision to provide that Nelson was “entitled to $41,250.00

in gross unpaid bonuses.” The Commission stated, “With this single exception [the

unpaid bonus amount], the Commission hereby adopts the findings of fact and

conclusions of law of the Wage Claim Appeal Tribunal, as if the same were copied

herein in full.” The Commission’s Findings and Decisions stated appellant could

“bring a suit to appeal the decision of the Commission” and that “[t]he suit must be

filed not later than the 30th day after the date the decision of the Commission is




                                        –3–
mailed.” See TEX. LAB. CODE ANN. § 61.062. The thirtieth day after August 18,

2017, was September 17, 2017.

       Nelson did not timely file suit for judicial review.2 Instead, Nelson filed his

original petition in this case for breach of contract on November 30, 2017, which

was 104 days after the TWC mailed its decision to Nelson. The lawsuit sought back

wages of $47,500 and unpaid “royalties” of $253,019.25, which was $0.25 per jar

of cream Nelson alleged was sold in 2015. Egyptian Magic moved for a traditional

summary judgment on the ground that Nelson’s claims were barred by res judicata.

Egyptian Magic’s motion for summary judgment also asserted no-evidence grounds

for Nelson’s claims. While the motion for summary judgment was pending, Nelson

amended his petition to add claims for the per-jar “bonus” or “royalty” claims for

the years 2012 to 2014 as well as 2015. The trial court granted the motion for

summary judgment in part and dismissed “Nelson’s claim in this Lawsuit for any

unpaid bonus, commissions, or royalties to which he claims he is or was entitled to

be paid by Defendant during 2015.” Egyptian Magic filed a second motion for

summary judgment asserting Nelson’s pre-2015 claims for bonus or royalties were

barred by the statute of limitations and that Nelson had no evidence in support of the

claims. The trial court granted Egyptian Magic’s second motion for summary

judgment in part and ordered that Nelson’s claims “relating to 2012, 2013, or 2014


   2
     Egyptian Magic timely filed suit for judicial review of the TWC’s decision, but it nonsuited after
Nelson filed this suit.
                                                 –4–
compensation allegedly owed to him by Defendant, including but not limited to,

bonuses, commissions, or royalties” were dismissed.

       The parties then agreed to a final judgment that required Egyptian Magic to

pay Nelson $24,000 for back wages and that allowed Nelson to appeal the summary

judgments dismissing his claims for bonuses for 2012 through 2015.

                               PRO SE APPELLANT
       Nelson is pro se in this case. We liberally construe pro se pleadings and briefs.

Washington v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no

pet.). However, we hold pro se litigants to the same standards as licensed attorneys

and require them to comply with applicable laws and rules of procedure. Mansfield

State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978); Washington, 362 S.W.3d

at 854. To do otherwise would give a pro se litigant an unfair advantage over a

litigant who is represented by counsel. Shull v. United Parcel Serv., 4 S.W.3d 46,

53 (Tex. App.—San Antonio 1999, pet. denied).

       Nelson filed his appellant’s brief on March 8, 2020. On April 8, 2020, we

notified Nelson that his brief was defective for various reasons including because

the argument did not contain citations to authorities. See TEX. R. APP. P. 38.1(i).

We directed Nelson to file an amended brief that complied with the Texas Rules of

Appellate Procedure within ten days. However, Nelson did not file an amended

brief. On May 15, 2020, we ordered that the case would be submitted on Nelson’s

original brief.

                                          –5–
      “The failure to adequately brief an issue, either by failing to specifically argue

and analyze one’s position or provide authorities and record citations, waives any

error on appeal.” In re B.A.B., 124 S.W.3d 417, 420 (Tex. App.—Dallas 2004, no

pet.). In this case, Nelson’s brief cites only one authority, Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986), which was cited for the proposition that “a

fact is material if a dispute over the fact ‘might affect the outcome of the suit under

the governing law.’” Nelson cited no authorities concerning the grounds Egyptian

Magic asserted for summary judgment. Therefore, Nelson has waived his issues on

appeal.

      In his appellant’s brief, Nelson makes no argument that the trial court erred

by granting summary judgment on his pre-2015 bonus claims. What Nelson does

argue, albeit without any citation to authority, is that res judicata did not bar his

bonus claim for 2015 and that he presented some evidence of the claim. In the

interest of justice, we will address his arguments that the trial court erred by

dismissing his claim for a bonus for the year 2015.

RES JUDICATA & WAGE CLAIMS UNDER LABOR CODE CHAPTER 61

      Chapter 61 is part of the “Payday Law.” It provides an alternative remedy for

workers denied wages. Igal v. Brightstar Info. Tech. Group, Inc., 250 S.W.3d 78,

87 (Tex. 2008); Pipes v. Hemingway, 358 S.W.3d 438, 448 (Tex. App.—Dallas

2012, no pet.). Rather than filing a breach-of-contract lawsuit, a worker can file a

wage claim with the TWC. See LAB. § 61.051. Chapter 61 provides a streamlined

                                         –6–
process for obtaining relief for workers with smaller claims that might be too

cumbersome to pursue in court. See Igal, 250 S.W.3d at 82; Abatement Inc. v.

Williams, 324 S.W.3d 858, 863 (Tex. App.—Houston [14th Dist.] 2010, pet.

denied). Thus, a worker has a choice either to file an administrative claim with the

TWC or a common law breach-of-contract lawsuit in a court. Once a claimant

pursues the administrative wage claim under the Payday Law to a final decision, “he

foregoes his common law claims.” Igal, 250 S.W.3d at 88. To pursue a common

law claim for the same wages as sought in the administrative wage claim, the

claimant must withdraw the administrative claim. Id. at 88–89. Res judicata bars a

claimant from pursuing relief in a court of law after obtaining a final decision from

the TWC for the same transaction. Id. at 90, 93; Pipes, 358 S.W.3d at 448.

      “For res judicata to apply, the following elements must be present: (1) a prior

final judgment on the merits by a court of competent jurisdiction; (2) the same parties

or those in privity with them; and (3) a second action based on the same claims as

were raised or could have been raised in the first action.” Igal, 250 S.W.3d at 86.

“Thus, a party may not pursue a claim determined by the final judgment of a court

of competent jurisdiction in a prior suit as a ground of recovery in a later suit against

the same parties.” Id. “In short, res judicata precludes parties from relitigating

claims that have been finally adjudicated by a competent tribunal.” Id.

       The Payday Law administrative wage claim procedure covers only wages that

“became due for payment” within 180 days preceding the filing of the wage claim.

                                          –7–
See LAB. §§ 61.051(c), .052(b-1).                 In this case, Nelson filed his wage claim

concerning the unpaid 2015 bonus on April 5, 2016. Therefore, any claim Nelson

had for an unpaid bonus that “became due for payment” between October 8, 2015,

and April 5, 2016, was finally decided by the TWC.

        Nelson cites to language in the Tribunal’s decision as supporting his argument

that part of his bonus for 2015 became due for payment before October 8, 2015. The

Tribunal stated, “The claimed wages were partially due before October 8, 2015.

Therefore a portion of the wage claim will be dismissed.” That portion of the

Tribunal’s decision was discussing Nelson’s claim for unpaid weekly wages, not his

claim for an unpaid bonus. That statement by the tribunal did not concern Nelson’s

claim for an unpaid bonus. Concerning when the bonus was due for payment, the

Tribunal, stated, “The bonus is due in the spring of the following year.” Other

summary judgment evidence included Nelson’s statement to the TWC dated March

21, 2016, that he was always paid the bonus for one year in the following year, and

a statement by Nelson, which he attached to his answer to Egyptian Magic’s suit for

judicial review and referring to the claim for the bonus, that “we were scheduled to

be paid everything by February 15, 2016.”3 Because the Tribunal found and the

Commission adopted the finding that the 2015 bonus was due in the spring of 2016,


    3
      Nelson also stated in his first and second amended petitions, but not in his live petition, “Defendant
also agreed to pay Plaintiff a royalty payment of 25 (twenty five) cents per jar of product produced. There
was a later adjustment to this agreement to pay the royalty after the end of the year.” Nelson stated in an
affidavit attached to his motion to reconsider the first partial summary judgment that the bonus “was
calculated after the year had ended.”
                                                   –8–
the 2015 bonus “became due for payment” during the 180 days preceding the filing

of the claim, and the claim included the bonus for all of 2015.

         Nelson also argues the TWC decision is not clear. He states:

         It is counter-intuitive to infer that TWC would specify the dates that
         they were using to determine payment for work and then intend for the
         bonus agreement to refer to a different work period. In other words,
         by granting the Motion for Summary Judgment this led to the inference
         that TWC would specifically restrict themselves to examining
         employment for the last 3 months of 2015 and then consider
         employment for the first 9 months of 2015.

         ....
         TWC never used the phrase “for 2015”. TWC was silent as to what
         date range the bonus covered.

Nelson’s argument misconstrues the law. The TWC award was not for work

performed during the 180 days preceding the filing of the wage claim but was for

the amounts that “became due for payment” during the 180 days. Nelson does not

cite any evidence showing that the TWC determined the bonus became due for

payment at any time other than during the 180 days preceding the filing of the wage

claim.

         Nelson also argues the bonus could not have covered the entire year because

the TWC determined the bonus owed was $41,250, which equates to only 165,000

jars. Nelson asserts he presented evidence to the TWC showing Egyptian Magic

sold at least 600,000 jars and probably over one million, which would have been a

bonus of $150,000 to over $250,000. Nelson asserts Egyptian Magic “did not carry

their burden by providing any evidence that the TWC determination of 165,000 jars
                                          –9–
sold for 2015 was correct.” Egyptian Magic had no such burden. Its burden was to

show that Nelson’s cause of action in this case was the same as that determined by

the TWC. It did so by presenting evidence that the TWC determined the bonus

became due for payment during the 180 days preceding the filing of the wage claim.

Nothing in the record shows any portion of the bonus for 2015 became due for

payment before October 8, 2015. Whether the TWC miscalculated Nelson’s bonus

is not something we can consider because the TWC’s decision is final and Nelson

did not seek timely judicial review of the order. See LAB. § 61.0614 (“An order of

the commission becomes final 14 days after the date the order is mailed . . . .”).

      Nelson also cites the Commission’s decision reviewing the Tribunal’s

decision. The Tribunal had determined that the only bonus to which Nelson proved

he was entitled was the $15,000 amount he was paid in December 2015. After

agreeing with the Tribunal that Nelson was owed $23,750 for unpaid salary, the

Commission stated,

      In addition to his salary, the claimant had a bonus agreement with the
      employer to pay him $.25 per jar sold. Based on his bonus agreement,
      the claimant is entitled to $41,250.00 in gross unpaid bonuses. In total,
      the claimant is owed $65,000 in gross unpaid wages ($23,750.00 +
      $41,250.00).
      With this single exception, the Commission hereby adopts the findings
      of fact and conclusions of law of the Wage Claim Appeal Tribunal as
      if the same were copied herein in full.

(Emphasis added.) Nelson argues, “in awarding the $41,250 bonus to (Appellant)

on August 2017, not only was the Commission silent on whether or not the $41,250

                                        –10–
bonus was for the entire year of 2015, they took great pains to emphasize that the

November 2016 [Tribunal’s] decision differed from the August 2017

[Commission’s] decision by noting twice in the record that there was [‘]one

exception.’” Nelson’s argument does not show that the TWC’s award did not

include Nelson’s entire claim for a bonus in 2015. The Commission’s adoption of

the Tribunal’s findings of fact and conclusions of law included the fact that “[t]he

bonus is due in the spring of the following year.” That finding was for “the bonus,”

not a portion of the bonus. Nothing in the record shows that any amount of the 2015

bonus became due for payment before October 8, 2015. The “single exception”

pointed out in the Commission’s decision was that Nelson was entitled to a bonus of

$41,250, and not, as the Tribunal found, $15,000 that had already been paid. That

statement does not cast doubt on whether the bonus covered by the decision was for

all of the year 2015.

      We conclude the summary judgment record conclusively established that

Nelson’s cause of action for the 2015 bonus was included in the TWC’s decision.

Therefore, that cause of action is barred by res judicata. See Igal, 250 S.W.3d at 86.

Nelson has not shown that the TWC award was unclear or that Egyptian Magic did

not meet its summary judgment burden. We overrule Nelson’s arguments to the

contrary.




                                        –11–
     We affirm the trial court’s judgment.




                                         /Lana Myers//
200106f.p05                              LANA MYERS
                                         JUSTICE




                                     –12–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

LAFAYETTE NELSON III,                          On Appeal from the 95th District
Appellant                                      Court, Dallas County, Texas
                                               Trial Court Cause No. DC-17-16833.
No. 05-20-00106-CV           V.                Opinion delivered by Justice Myers.
                                               Justices Partida-Kipness and Garcia
EGYPTIAN MAGIC SKIN                            participating.
CREAM, LLC, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee EGYPTIAN MAGIC SKIN CREAM, LLC
recover its costs of this appeal from appellant LAFAYETTE NELSON III.


Judgment entered this 17th day of June, 2021.




                                        –13–